NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

IVAN RENE MOORE,                                No.    18-55165

                Appellant,                      D.C. No. 2:16-cv-09540-AB

 v.
                                                MEMORANDUM*
U.S. TRUSTEE, for Region 16; WELLS
FARGO BANK, N.A.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                             Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Debtor Ivan Rene Moore appeals pro se from the district court’s order

affirming the bankruptcy court’s order dismissing his Chapter 11 bankruptcy case.

We have jurisdiction under 28 U.S.C. § 158(d). We review for an abuse of

discretion a bankruptcy court’s decision to dismiss a case for cause. Marsch v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Marsch (In re Marsch), 36 F.3d 825, 828 (9th Cir. 1994). We review for clear

error a bankruptcy court’s findings of fact. Dominguez v. Miller (In re

Dominguez), 51 F.3d 1502, 1506 (9th Cir. 1995). We affirm.

      The bankruptcy court did not clearly err in concluding that Moore failed to

comply with certain reporting requirements in a timely manner and failed to

complete accurately his schedules, and, on the record before it, the bankruptcy

court did not abuse its discretion by dismissing Moore’s bankruptcy case “for

cause.” See 11 U.S.C. § 1112(b) (permitting a bankruptcy court to dismiss a case

“for cause” “on request of a party in interest”), (b)(4)(F) (explaining that an

“unexcused failure to satisfy timely any filing or reporting requirement established

by this title . . .” provides cause to dismiss a Chapter 11 bankruptcy petition);

Toibb v. Radloff, 501 U.S. 157, 165 (1991) (bankruptcy court has “substantial

discretion to dismiss a Chapter 11 case in which the debtor files an untenable plan

of reorganization”).

      We reject as without merit Moore’s contention that his due process and

equal protection rights were violated.

      Moore’s requests for oral argument, set forth in his opening and reply briefs,




                                           2                                      18-55165
are denied.

      AFFIRMED.




                  3   18-55165